DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foinet et al. (US 20160062364; hereinafter Foinet) in view of Yang; Jianjun, et al. (US 20170197731; hereinafter Yang).
Regarding Claim 15, Foinet teaches
An unmanned aerial vehicle, comprising: (Foinet: Paragraphs [0040]-[0043])
one or more motors configured to drive one or more propellers of the unmanned aerial vehicle; (Foinet: Paragraphs [0040]-[0043])
a motion sensor configured to determine a motion parameter of the unmanned aerial vehicle; (Foinet: Paragraphs [0040]-[0043])
…
	determine whether a hand thrown mode is selected for the unmanned aerial vehicle and whether the one or more motors are turned off, (Foinet: Paragraph [0048])
	responsive to a determination that the hand thrown mode is selected, (Foinet: Paragraph [0048]; The user deciding to use the throw start then the hand thrown mode is selected) receive a motion parameter from the motion sensor; and (Foinet: Paragraph [0056])
	activate one or more of the motors when the motion parameter is greater than a threshold value. (Foinet: Paragraph [0083]-[0089], [0095])
Foinet does not teach
a memory storing instructions; and 
a processor coupled to the one or more motors, the motion sensor, and the memory, and configured to execute the instructions to cause the unmanned aerial vehicle to: 
However in the same field of endeavor, Yang teaches
a memory storing instructions; and (Yang: Paragraph [0058])
a processor coupled to the one or more motors, the motion sensor, and the memory, and (Yang: Paragraph [0023], [0025]-[0026], [0058])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the UAV with sensor, multiple motors and hand launching mode of Foinet with the processor and memory of Yang for the benefit of hand launching UAVs that can simplify the operation of UAVs and reduce safety concerns. (Yang: Paragraph [0005])

Regarding Claim 16, the combination of Foinet and Yang teaches the unmanned aerial vehicle of claim 15,…
Yang further teaches 
…wherein the motion parameter comprises an upward acceleration against gravity, determined by the motion sensor, of the unmanned aerial vehicle, and the threshold value comprises an acceleration threshold, and the processor is configured to execute the instructions to cause the unmanned aerial vehicle to activate the one or more motors by: (Yang: Paragraph [0035], [0056])
activating one or more of the motors when the upward acceleration is greater than the acceleration threshold. (Yang: Paragraph [0056])
The motivation to combine Foinet and Yang is the same as stated for Claim 15 above.


Regarding Claim 17, the combination of Foinet and Yang teaches the unmanned aerial vehicle of claim 15…
Yang further teaches 
…wherein the motion parameter comprises a velocity, determined by the motion sensor, the threshold value comprises a velocity threshold, and the processor is configured to execute the instructions to cause the unmanned aerial vehicle to activate the one or more motors by: (Yang: Paragraph [0035], [0056])
activating one or more of the motors when the velocity is greater than the velocity threshold. (Yang: Paragraph [0035], [0056])
The motivation to combine Foinet and Yang is the same as stated for Claim 15 above.

Regarding Claim 18, the combination of Foinet and Yang teaches the unmanned aerial vehicle of claim 17… 
Foinet further teaches
…wherein the velocity corresponds to a vertical component of velocity, determined by the motion sensor, in a downward direction due to gravity. (Foinet: Paragraph [0094]-[0100]; For the drone to be in a free fall state, the only acceleration that the drone is experiencing would be a downwards acceleration due to gravity which would cause the velocity of the drone to be some value going in a downward direction towards the earth.)

Regarding Claim 19, the combination of Foinet and Yang teaches the unmanned aerial vehicle of claim 15…
Foinet further teaches 
…wherein the motion sensor is further configured to determine a roll angle and a pitch angle of the unmanned aerial vehicle, and the processor is further configured to execute the instructions to cause the unmanned aerial vehicle to: (Foinet: Paragraph [0043], [0055]-[0056])
obtain the roll angle and the pitch angle determined by the motion sensor; and (Foinet: Paragraph [0043])
control one or more of the motors in accordance with the roll angle and the pitch angle to stabilize an attitude of the unmanned aerial vehicle after activating the one or more motors. (Foinet: Paragraph [0055]-[0056])

Regarding Claim 20, the combination of Foinet and Yang teaches the unmanned aerial vehicle of claim 15, further comprising: 
Foinet further teaches
an altitude sensor configured to determine a current altitude of the unmanned aerial vehicle; (Foinet: Paragraph [0043])
wherein the memory is further configured to store a predetermined flight altitude of the unmanned aerial vehicle (Foinet: Paragraph [0057]-[0058]; The drone is able to compare its current altitude with some predetermined altitude value saved on the drone in a “particular flight configuration of the drone” and adjust its current altitude utilizing a “altitude correction circuit.”), and the processor is further configured to execute the instructions to cause the unmanned aerial vehicle to: 
	determine the predetermined flight altitude stored in the memory; and (Foinet: Paragraph [0057]-[0058])
	control one or more of the motors to adjust the current altitude to the predetermined flight altitude, to hover the unmanned aerial vehicle after activating the one or more of the motors. (Foinet: Paragraph [0057]-[0058] and Figure 4: Element 208; The drone is able to have preset altitude 

Regarding Claim 1, the claim is analogous to Claim 15 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 1 is rejected under the same premise as Claim 15

Regarding Claim 2, the claim is analogous to Claim 16 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 2 is rejected under the same premise as Claim 16.

Regarding Claim 3, the claim is analogous to Claim 17 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 3 is rejected under the same premise as Claim 17.

Regarding Claim 4, the claim is analogous to Claim 18 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 4 is rejected under the same premise as Claim 18.

Regarding Claim 5, the claim is analogous to Claim 19 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 5 is rejected under the same premise as Claim 19.

Regarding Claim 6, the claim is analogous to Claim 20 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 6 is rejected under the same premise as Claim 20.

Regarding Claim 8, the claim is analogous to Claim 15 limitations and is therefore rejected under the same premise as Claim 15. 

Regarding Claim 9, the claim is analogous to Claim 16 limitations and is therefore rejected under the same premise as Claim 16.

Regarding Claim 10, the claim is analogous to Claim 17 limitations and is therefore rejected under the same premise as Claim 17.

Regarding Claim 11, the claim is analogous to Claim 18 limitations and is therefore rejected under the same premise as Claim 18.

Regarding Claim 12, the claim is analogous to Claim 19 limitations and is therefore rejected under the same premise as Claim 19.

Regarding Claim 13, the claim is analogous to Claim 20 limitations and is therefore rejected under the same premise as Claim 20.

Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foinet in view Yang and in further view of Sarna, II; Peter Christopher (US 20150321758; hereinafter Sarna).
Regarding Claim 21, the combination of Foinet and Yang teaches the unmanned aerial vehicle of claim 15, further comprising: 
The combination of Foinet and Yang does not teach
a global positioning system (GPS) sensor configured to record a takeoff position of the unmanned aerial vehicle and determine a current position of the unmanned aerial vehicle;
wherein the processor is further configured to execute the instructions to: 
	determine, when the motion parameter is greater than the threshold value, the takeoff position recorded by the global positioning system (GPS) sensor; and 
	control the one or more motors to move the unmanned aerial vehicle to the takeoff position in accordance with the current position after activating the one or more motors.
However in the same field of endeavor, Sarna teaches
a global positioning system (GPS) sensor configured to record a takeoff position of the unmanned aerial vehicle and determine a current position of the unmanned aerial vehicle; (Sarna: Paragraph [0092]-[0094];) 30Attorney Docket No. 13977.0011-00000 GEOSAT Ref. No. GU-18-US-002-NP 
wherein the processor is further configured to execute the instructions to: (Sarna: Paragraph [0092])
	determine, when the motion parameter is greater than the threshold value, the takeoff position recorded by the global positioning system (GPS) sensor; and (Sarna: Paragraph [0092]-[0094];)
	control the one or more motors to move the unmanned aerial vehicle to the takeoff position in accordance with the current position after activating the one or more motors. (Sarna: Paragraph [0092]-[0094]; The systems allows the user to select a location for the drone to travel to on a map which is translated to GPS coordinates and relayed to the drone with the takeoff position as location being selected by the user.)
	It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the UAV of Foinet and Yang with the GPS detection of Sarna for the benefit of being able to control and enhance the flight capabilities of UAVs. (Sarna: Paragraph [0064]) That is, this combination uses the launching of Foinet and Yang with the GPS detection of Sarna in order to have a system that detects the location of the UAV after the UAV is fully launched.

Regarding Claim 7, the claim is analogous to Claim 21 limitations with the following additional limitations:
…non-transitory computer readable medium… (Yang: Paragraph [0010])
Therefore, Claim 7 is rejected under the same premise as Claim 21.

Regarding Claim 14, the claim is analogous to Claim 21 limitations and is therefore rejected under the same premise as Claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./              Examiner, Art Unit 3663                                                                                                                                                                                          
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/1/2021